IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GOOD SHEPHERD REHABILITATION                :   No. 327 MAL 2021
NETWORK, INC.,                              :
                                            :
                   Respondent               :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
CITY OF ALLENTOWN,                          :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of November, 2021, the Petition for Allowance of Appeal

is DENIED.